PD-0760-15
                            PD-0760-15                           COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 6/23/2015 9:30:27 AM
                                                                  Accepted 6/24/2015 11:04:40 AM
                                                                                   ABEL ACOSTA
                          No. __________________                                           CLERK



                               IN THE
                     COURT OF CRIMINAL APPEALS
                              OF TEXAS
                      SITTING AT AUSTIN, TEXAS




                        ANTHONY CHAMBERLAIN
                              Appellant


                                      V.
June 24, 2015
                          THE STATE OF TEXAS
                                Appellee




      On Petition for Discretionary Review from the Fifth Court of Appeals
                             Sitting at Dallas, Texas
                                   in Cause No.
                                 05-13-01213-CR
                  On appeal from 194th Judicial District Court
                             of Dallas County, Texas
                           In Cause No. F12-63564-H




                 MOTION FOR AN EXTENSION OF TIME
                          IN WHICH TO FILE
                PETITION FOR DISCRETIONARY REVIEW


                                       1
      COMES NOW Anthony Chamberlain, Appellant, and respectfully submits

this Motion for an Extension of Time in Which to File Petition for Discretionary

Review in the above entitled and numbered cause. In support of this Motion, Appellant

would show this Honorable Court the following:

                                           I.

      Appellant was charged by indictment with the offense of possession of a

controlled substance between four and two hundred grams with the intent to deliver.

(CR: 8). The indictment also included two enhancement paragraphs alleging prior

convictions for possession of a controlled substance over four grams with intent to

deliver and possession of a controlled substance over one gram. (CR: 8). Appellant

pled not guilty to the primary charge in the indictment. (RR3: 8). A jury trial was held,

and the jury found Appellant guilty of the offense. (RR4: 85). After a hearing on

punishment, the court assessed punishment at thirty years. (RR5: 46). Judgment was

entered by the trial court on August 16, 2013. (CR: 48). A notice of appeal was timely

filed. (CR: 46).

                                           II.

      Appellant’s conviction was affirmed in the Court of Appeals on May 27, 2015 in

an unpublished opinion. Chamberlain v. State, No. 005-13-01213-CR, 2015 Tex. App.

LEXIS 5310 (Tex. App. – Dallas, May 27, 2015).


                                           2
                                           III.

      The deadline for filing a Petition for Discretionary Review is June 26, 2015.

Appellant brings this motion for an extension of time within 15 days of the last date for

filing Petition for Discretionary Review, i.e., by filing this motion electronically on

June 23, 2015. TEX. R. APP. P. 68.2 (c).

                                           IV.

      Appellant requests an extension of time for a period of thirty (30) days. No prior

request for an extension of time has been made.

                                           V.

      The facts relied upon to show good cause for this requested extension are as

follows:

      (1) The undersigned attorney filed a brief in cause numbers 06-14-00234-CR

      & 06-14-00235-CR styled Melvin Wayne Richardson v. State of Texas on

      April 20, 2015 pending in the 6th District Court of Appeals, Texarkana,

      Texas.

      (2) The undersigned attorney filed a brief in cause numbers 05-14-01075-CR

      styled Jorge Gutierrez v. State of Texas on April 24, 2015 pending in the 5th

      District Court of Appeals, Dallas, Texas.




                                            3
      (3) The undersigned attorney filed a brief in cause numbers 05-14-01251-CR

      and 05-14-01252-CR styled Lavandra Donteka Rushing v. State of Texas on

      May 22, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (4) The undersigned attorney filed a brief in cause number 05-14-01369-CR

      styled Ronnie Creige Wilson v. State of Texas on May 27, 2015 pending in

      the 5th District Court of Appeals, Dallas, Texas.

      (5) The undersigned attorney filed a brief in cause number 05-14-01122-CR

      styled Vicente Alejandro Perez v. State of Texas on June 18, 2015 pending in

      the 5th District Court of Appeals, Dallas, Texas.

       (6) The undersigned attorney is also preparing a brief in cause number 05-

      14-001308/01309-CR styled Gerardo De La Cruz v. State of Texas pending

      in the 5th District Court of Appeals, Dallas, Texas.

      (7) The undersigned attorney is also preparing a brief in cause number 05-14-

      001445-CR styled Lakeisha Shanta Hill v. State of Texas pending in the 5th

      District Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 30 days.


                                          4
                                                     Respectfully submitted,


                                                     /s/ Nanette Hendrickson
Lynn Richardson                                      Nanette Hendrickson
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                 State Bar No. 24081423
                                                     Frank Crowley Courts Building
                                                     133 N. Industrial Blvd., LB-2
                                                     Dallas, Texas 75207-4399
                                                     nanette.hendrickson
                                                     @dallascounty.org
                                                     (214) 653-3582 (phone)
                                                     (214) 653-3539 (fax)

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on June 23, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson




                                          5